——Judgment, Supreme Court, Bronx County (Donald Zimmerman, J.), rendered April 6, 1981, convicting defendant, after a jury trial, of murder in the second degree and sentencing him to an indeterminate term of 25 years to life, plus a fine of $5,000 to be paid at the time of his release from prison, and, upon default in such payment, to an additional year of imprisonment, unanimously modified, on the law and in the interest of justice, to vacate so much of the judgment as imposed a fine, and upon default in payment of the fine to an additional year in prison, and otherwise affirmed.
*259As the District Attorney concedes, the sentence should be modified to eliminate the fine and additional year of imprisonment on default in payment of the fine. (See People v Thompson, 100 AD2d 783.) Concur — Sandler, J. P., Ross, Asch, Milonas and Alexander, JJ.